Citation Nr: 0800641	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-43 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with residuals of compression fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served in the Reserves from May 1990 to February 
2003.  The DD 214 also refers to a period of prior active 
service which this remand will address.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Statement of Medical Examination and Duty Status indicated 
that the veteran was injured when an overhead garage door 
fell on him on October 4, 1980 while he was on inactive duty 
for training.  The veteran was treated at St. Mary's Medical 
Center in Evansville, Indiana.  

A December 2002 VA General Medical Examination indicates that 
the veteran had osteophytosis, degenerative changes, 
Schmorl's nodes of the cervical spine.  He also took Vioxx 
for neck pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (2007).  In order to 
determine whether an injury or disease was incurred during 
active military service, exact dates for any active duty for 
training or inactive duty training periods must be 
established.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, after the injury in service, the veteran 
received treatment for back and neck pain in and after 
service.  The treatment records suggest that the cervical 
spine injury was the cause of the neck and back pain.  
Therefore, the Board finds that a VA examination is 
warranted.  Additionally, the medical records from the 
treating facility immediately after the injury have not yet 
been obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army personal records 
repositories and obtain documentation 
which sets forth the exact dates of the 
veteran's service, including all periods 
of active duty for training and inactive 
duty training.

2.	The RO should obtain all VA medical 
records from St. Mary's Medical Center in 
Evansville, Indiana.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.	Then, the veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's current neck 
and/or back disability.  The claims file 
must be made available to and reviewed by 
the specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

4.	The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	(CONTINUED ON NEXT PAGE)



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



